14-2782-ag
Acosta-Arango v. Holder
                                                                                     BIA
                                                                             A034 621 767

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT
ON ANY PARTY NOT REPRESENTED BY COUNSEL.

      At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 5th day of March, two thousand fifteen.

PRESENT: REENA RAGGI,
           RICHARD C. WESLEY,
           GERARD E. LYNCH,
                 Circuit Judges.
_____________________________________

MARIA CECILIA ACOSTA-ARANGO,
               Petitioner,

                    v.                                         No. 14-2782-ag

ERIC H. HOLDER, JR.,,
                 Respondent.
_____________________________________

FOR PETITIONER:              Rusten C. Hurd, Colombo & Hurd, PL, Orlando, Florida.

FOR RESPONDENT:              Benjamin Mark Moss, Trial Attorney; Joyce R. Branda, Acting
                             Assistant Attorney General; Douglas E. Ginsburg, Assistant
                             Director; Office of Immigration Litigation, United States
                             Department of Justice, Washington, D.C.
       UPON DUE CONSIDERATION of this petition for review of a Board of

Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND

DECREED that the petition for review is DISMISSED.

       Petitioner Maria Cecilia Acosta-Arango, a native and citizen of Colombia, seeks

review of a July 8, 2014 decision of the BIA denying her motion to reopen. See In re

Maria Cecilia Acosta-Arango, No. A034 621 767 (B.I.A. July 8, 2014). We assume the

parties’ familiarity with the facts and the record of prior proceedings, which we reference

only as necessary to explain our decision to dismiss the petition.1

       We lack jurisdiction to review final orders of removal and orders denying motions

to reopen relating to aliens, like Acosta-Arango, who are removable by reason of having

committed an aggravated felony, see 8 U.S.C. § 1252(a)(2)(C); Durant v. U.S. INS, 393

F.3d 113, 115–16 (2d Cir. 2004), except insofar as the petition raises “constitutional claims

or questions of law,” 8 U.S.C. § 1252(a)(2)(D). Even under the exception, however, we

lack jurisdiction unless the claim is colorable. See Barco-Sandoval v. Gonzales, 516 F.3d

35, 40–41 (2d Cir. 2008).

       Acosta-Arango’s petition raises a question of law: whether section 511 of the

Immigration Act of 1990, Pub. L. No. 101-649, § 511, 104 Stat. 4978, 5052, which barred


1
  The BIA denied reopening because it found Acosta-Arango’s motion untimely under
8 U.S.C. § 1229a(c)(7)(C)(i). In any event, it found reopening unwarranted because
Acosta-Arango had failed to demonstrate prima facie eligibility for the section 212(c)
relief she seeks. Because our recent precedent puts the latter conclusion beyond dispute,
we dismiss on that ground without considering the issue of timeliness.
                                           2
relief formerly available under section 212(c) of the Immigration and Nationality Act for

aliens “convicted of one or more aggravated felonies” who have “served for such felony or

felonies a term of imprisonment of at least 5 years,” 8 U.S.C. § 1182(c) (1994) (repealed

1996), applies here, where the alien committed the aggravated felony before section 511’s

enactment but was convicted after its enactment. Nevertheless, that question is not

colorable in light of Centurion v. Holder, which holds that “the legal regime in force at the

time of an alien’s conviction determines whether an alien is entitled to seek § 212(c)

relief.” 755 F.3d 115, 124 (2d Cir. 2014). Accordingly, we lack jurisdiction to review

the BIA’s order.

       We therefore DISMISS the petition for review.

                                          FOR THE COURT:
                                          Catherine O’Hagan Wolfe, Clerk of Court




                                             3